Case 3:19-cv-04110-RS Document 32-1 Filed 12/18/19 Page 1 of 70




        EXHIBIT A
                 Case 3:19-cv-04110-RS Document 32-1 Filed 12/18/19 Page 2 of 70



            145902
            MISC
            VS1300943
            SMC
            130912
            CIV



                             Scanned Document Coversheet
System    Code   CIV

Case Number      VS1300943


CaseType         SMC                     THIS COVERSHEET IS FOR COURT
Action Code      MISC
                                         PURPOSES ONLY AND THIS IS NOT
Action Date      13
                 12
                 09
                                        A PART OF THE OFFICIAL RECORD
ActionTime       59
                 2
                                          YOU WILL NOT BE CHARGED FOR
Action    Seq    0002

Printed
                                                          TH I S PAG E
          by     TWARN




PREFILING ORDER                       VEXATIOUS LITIGANT AS TO
ANTHONY OLIVER AKA ANTHONY ALLEN OLIVER
filed




                                             NEW FILE
a
               e
                                Case 3:19-cv-04110-RS Document 32-1 Filed 12/18/19 Page 3 of 70                                                                                3




                                                                                                                                                              M 70


    ATTORNEY OR PARTY WITHOUT ATTORNEY                      State Bar   number   and Address                                         FOR COURT USE ONLY
                                                     Name
    TO be completed only il a party is making the motionJ



    ATTORNEY FOR Name

           TELEPHONE NO
                                                                                                                                  F I L E D
                    FnxNO                                                                                                  SUPERIOR COURT
                                                                                                                       COUNTY OF SAN BERNARDINO
           MAIL ADDRESS
           E


            COURT OF       APPEAL                             APPELLATE           DISTRICT DIVISION
                                                                                                                                  S E P 12 2013
 0 SUPERIOR COURT OF CALIFORNIA COUNTY OF SAN BERNARDINO
          STREETADDRESS        O3 W TlllfCl StfB2t
         MAILING ADDRE55 tI1 FI00                                                                                      BY
                                                                                                                                                        DE
        ciTV nNO zia cooe      San    Bemardino CA 92415
             artnNCH Nnnne Court Executive Office

    CASE NAME OLIVER VS PROGRESSIVE FINANCIAL
                                    BRIGHTHOUSE NETWORKS



                                                                                                                       CASE NUMBER

                             PREFILING ORDER
                                       VEXATIOUS LITIGANT                                                              SMCVS1300943


1 Name and address of each plaintifF or cross
                                        complainant or other party subject to this prefiling order
        ANTHONY OLIVER ALSO KNOWN AS ANTHONY ALLEN OLIVER
        16366 ALVISO AVENUE
        VICTORVILLE CA 92394



2 This        prefiling   order is entered pursuant to              a    motion made by        0      the court   0 party name




3 The person or persons identified in item 1 unless represented by an attorney are prohibited from filing any new
  litigation in the courts of California without approval of the presiding justice or presiding judge of the court in which
       the action is to be filed




4 The clerk is ordered to provide a copy of this order to the California Judicial Council by fax at 415
                                                                                                    4329 or by mail
                                                                                                    865
       at the address below




                    Vexatious Litigant Prefiling Orders
                    California Judicial Council
                                                                                                           Date
                                                                                                                   Z
                    Administrative Office of the Courts
                    455 Golden Gate Avenue
                    San Francisco California 94102


                                                                                                                            JUDICIAL      FICER




                                                                                                                                                                 Page 1 of 1

            Fortn                                                                                                                              Code of Civil Procedure   7
                                                                                                                                                                         391
                Adoptadfor                                          PREFILING ORDER
                                                                              VEXATIOUS LITIGANT
             Mandatory Use                                                                                                                                 gov
                                                                                                                                                           ca
                                                                                                                                                           courts
                                                                                                                                                           www
      Judicial Council ot Calitomia
     MC Rev January 1 2013j
     700
M
    O t            Case 3:19-cv-04110-RS Document 32-1 Filed 12/18/19 Page 4 of 70
                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
                               FOR THE COUNTY OF SAN BERNARDINO
                                      SAN BERNARDINO DISTRICT




     TITLE OF CASE ABBREVIATED

                   OLIVER vs PROGRESSIVE FINANCIAL
                                         BRIGHT HOUSE NETWORKS




     CASE      s
               NUMBER                                SMCVS 1300943



                                   DECLARATION OF SERVICE BY MAIL


      My business address is 303 West Third Street Fourth Floor San Bernardino California
      0302
      92415


      I hereby declare that I am a citizen of the United States over the age of 18 employed in
                                                                       interested in this                    On
     the above
         named               county   and not   a   party   to   nor                        proceeding
          October 26 2012I deposited in the United States mail at San Bernardino California a
      sealed envelope postage prepaid which contained a true copy of the attached


     NAME OF DOCUMENT                 PREFILING ORDER             VEXATIOUS LITIGANT




     At the time of mailing this notice there was regular communication between the place of
     mailing and the place
                     s to which this notice was addressed

      NAMES OF PERSONS SERVED


          Anthony Oliver                                    Progressive Financial Services
          16366 Alviso Avenue                               2710 Gateway Oaks Drive Suite 150
          Victorville CA   92394                            Sacramento CA 95833




      I declare under penalty of perjury the foregoing to be true and correct



      DATED           September 13 2013                                  by
                                                                                             KA      WIS
                                                                              Court   xec   tive Assistant
Case 3:19-cv-04110-RS Document 32-1 Filed 12/18/19 Page 5 of 70




        EXHIBIT B
                                          Case 3:19-cv-04110-RS
                                 Case 2:18-cv-02562-VAP-AFM      Document
                                                              Document 99 32-1   Filed 12/18/19
                                                                           Filed 09/26/18  Page Page  6 ofPage
                                                                                                1 of 10    70 ID #:871




                                  1                               UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3                                                                         SEPT 26, 2018
                                  4                                                                               BH
                                  5       Anthony Oliver,
                                                                                   2:18-cv-02562 VAP (AFMx)
                                  6                       Plaintiff,
                                                          v.
                                                                                          Order Declaring Plaintiff
                                  7                                                      To Be a Vexatious Litigant
                                  8       Jamie Michelle Luner et al.,                         (Doc. No. 93).
                                  9                            Defendant.

                                 10
Central District of California
United States District Court




                                 11
                                            On August 7, 2018, the Court ordered Plaintiff Anthony Oliver
                                 12
                                      (“Plaintiff”) to show cause in writing why he should not be declared a
                                 13
                                      vexatious litigant and subjected to a requirement that he obtain leave of
                                 14
                                      court before filing any additional lawsuits from the facts alleged in the
                                 15
                                      proceedings of this case. (Doc. No. 93). Plaintiff filed a response on August
                                 16
                                      20, 2018. (Doc. No. 95). On August 24, 2018, Defendant Jamie Luner
                                 17
                                      (“Defendant”) also filed a response, (Doc. No. 97), and a Request for
                                 18
                                      Judicial Notice in Support of Response to OSC, (Doc. No. 98).
                                 19
                                 20
                                            After considering all papers filed by the parties, as well as the
                                 21
                                      evidence described below, the Court rules as follows.
                                 22
                                 23
                                                                       I. BACKGROUND
                                 24
                                            The Court’s Order to Show Cause arises in the wake of Plaintiff’s
                                 25
                                      lawsuit alleging sexual battery, intentional infliction of emotional distress,
                                 26



                                                                              1
                                          Case 3:19-cv-04110-RS
                                 Case 2:18-cv-02562-VAP-AFM      Document
                                                              Document 99 32-1   Filed 12/18/19
                                                                           Filed 09/26/18  Page Page  7 ofPage
                                                                                                2 of 10    70 ID #:872




                                  1   and negligent infliction of emotional distress, filed March 29, 2018. (Doc.
                                  2   No. 1 at 10-14). The Court granted Defendant’s Motion to Dismiss on
                                  3   August 3, 2018. (Doc. No. 88). Due to Mr. Oliver’s abuse of Defendant and
                                  4   Defendant’s counsel throughout this litigation, as well as Mr. Oliver’s history
                                  5   of filing baseless lawsuits in federal and state court, the Court issued the
                                  6   Order to Show Cause on August 7, 2018. (Doc. No. 93).
                                  7
                                  8                             II.    LEGAL STANDARD
                                  9         A district court has the authority to enjoin "litigants with abusive and
                                 10   lengthy histories" under the All Writs Act, 28 U.S.C. §1651(a). De Long v.
Central District of California
United States District Court




                                 11   Hennessy, 912 F.2d 1144, 1147 (9th Cir. 1990) (citations omitted); Molski v.
                                 12   Evergreen Dynasty Corp., 500 F.3d 1047, 1057 (9th Cir. 2007). Among the
                                 13   restrictions that may be imposed on a litigant found to be vexatious is a
                                 14   requirement that the litigant obtain the approval of a judge before being
                                 15   allowed to file an action. See Central District Local Rule ("L.R.") 83-8.2
                                 16   (providing for such an order); De Long, 912 F.2d at 1147; Molski, 500 F.3d at
                                 17   1057 (recognizing district court's "inherent power to enter pre-filing orders
                                 18   against vexatious litigants").
                                 19
                                 20         A pre-filing order is "an extreme remedy that should rarely be used."
                                 21   Molski, 500 F.3d at 1057. Its entry must be preceded by: (1) notice and an
                                 22   opportunity to be heard, (2) the compilation of an adequate record for
                                 23   review, and (3) substantive findings concerning the "frivolous or harassing
                                 24   nature" of the plaintiff's litigation. Id. The pre-filing order also "must be
                                 25   narrowly tailored to closely fit the specific vice encountered." Id. (quoting De
                                 26   Long, 912 F.2d at 1148). In other words, "[c]ourts should not enter pre-filing



                                                                              2
                                          Case 3:19-cv-04110-RS
                                 Case 2:18-cv-02562-VAP-AFM      Document
                                                              Document 99 32-1   Filed 12/18/19
                                                                           Filed 09/26/18  Page Page  8 ofPage
                                                                                                3 of 10    70 ID #:873




                                  1   orders with undue haste because such sanctions can tread on a litigant's
                                  2   due process right of access to the courts." Id.
                                  3
                                  4         The Ninth Circuit has recognized, however, that "[f]lagrant abuse of
                                  5   the judicial process cannot be tolerated because it enables one person to
                                  6   preempt the use of judicial time that properly could be used to consider the
                                  7   meritorious claims of other litigants." De Long, 912 F.2d at 1148. As set
                                  8   forth below, the Court determines that Plaintiff’s actions require the entry of
                                  9   a narrowly tailored pre-filing order against them.
                                 10
Central District of California
United States District Court




                                 11                                 III.    DISCUSSION
                                 12
                                        A. Notice and an Opportunity to be Heard
                                 13
                                            Plaintiff has been given notice and an opportunity to be heard. The
                                 14
                                      Order to Show Cause was served on the Plaintiff, who has filed a response.
                                 15
                                      This is sufficient to satisfy the notice requirement. See Pacific Harbor
                                 16
                                      Capital, Inc. v. Carnival Air Lines, Inc., 210 F.3d 1112, 1118 (9th Cir. 2000)
                                 17
                                      (holding that "an opportunity to be heard does not require an oral or
                                 18
                                      evidentiary hearing on the issue").
                                 19
                                 20     B. Compilation of Adequate Record for Review
                                 21         "An adequate record for review should include a listing of all the
                                 22   cases and motions that led the district court to conclude that a vexatious
                                 23   litigant order was needed." De Long, 912 F.2d at 1147. To be sufficient for
                                 24   entry of a pre-filing order, the record needs to show that the litigant’s
                                 25   conduct was numerous or abusive in some manner. Id.
                                 26



                                                                              3
                                          Case 3:19-cv-04110-RS
                                 Case 2:18-cv-02562-VAP-AFM      Document
                                                              Document 99 32-1   Filed 12/18/19
                                                                           Filed 09/26/18  Page Page  9 ofPage
                                                                                                4 of 10    70 ID #:874




                                  1         Here, Court has an abundant record for review, including Plaintiff’s
                                  2   history of filing scores of lawsuits filed in state and federal court, and his
                                  3   being declared a vexatious litigant by the state of California.
                                  4
                                          1. Plaintiff has been declared a vexatious litigant in the State of
                                  5          California
                                  6         Plaintiff was declared to be a vexatious litigant in the State of
                                  7   California in 2013, capping a three-year period in which he filed 42 cases in
                                  8   state court. (Doc. No. 25-1 at 13). As of September 4, his name continues
                                  9   to appear on the “Vexatious Litigant List” maintained by the Judicial Branch
                                 10   of California. Judicial Branch of California, Vexatious Litigant List (Sept.
Central District of California
United States District Court




                                 11   2018), www.courts.ca.gov/documents/vexlit.pdf. The Court may take judicial
                                 12   notice of this list. Rupert v. Bond, 2013 WL 5289617, at *5 (N.D. Cal. Sept.
                                 13   18, 2013) (granting request for judicial notice of vexatious litigant list
                                 14   because it is "'capable of accurate and ready determination,' as it was
                                 15   prepared by the Administrative Office of the California courts") (citing Fed.
                                 16   R. Evid. 201(b)).
                                 17
                                          2. Plaintiff has filed dozens of lawsuits in federal court with no
                                 18          verdicts in his favor
                                 19       In addition to his numerous actions in state court, Plaintiff has filed at
                                 20   least thirty lawsuits in federal court. The Court may take judicial notice of
                                 21   these state and federal court filings. Pasta Bella, LLC v. Visa USA, Inc., 442
                                 22   F.3d 741, 746 n.6 (9th Cir. 2006) (citing Burbank-Glendale-Pasadena Airport
                                 23   Authority v. City of Burbank, 136 F.3d 1360, 1364 (9th Cir. 1998)).
                                 24
                                 25       While two of Plaintiff’s federal lawsuits resulted in undisclosed
                                 26   settlements, see Anthony Oliver v. Daniel J. Teola et al., No. 18-cv-01461



                                                                              4
                                          Case 3:19-cv-04110-RS
                                 Case 2:18-cv-02562-VAP-AFM     Document
                                                              Document 99 32-1
                                                                           Filed Filed 12/18/19
                                                                                 09/26/18   PagePage   10 of
                                                                                                 5 of 10     70 ID #:875
                                                                                                          Page




                                  1   PA (SKx) (C.D. Cal.); Oliver v. T-Mobile, Inc., et al., No. 11-cv-05518 ODW
                                  2   (MRWx) (C.D. Cal.), sixteen were dismissed by courts on various grounds,
                                  3   including lack of standing, failure to state a claim, failure to comply with the
                                  4   court’s orders, failure to pay filing fees, failure to file an amended in forma
                                  5   pauperis application, failure to serve process, or because the court found
                                  6   the action to be frivolous or malicious. See Oliver v. Hayley Sheth
                                  7   Investments, L.L.C. et al., No. 17-cv-00152 WTM (S.D. Ga.); Oliver v.
                                  8   County of Chatham et al., No. 17-cv-00101 WTM (S.D. Ga.); Oliver v.
                                  9   CMRE Financial Services, Inc., et al., No. 15-cv-08174 RGK (RAOx) (C.D.
                                 10   Cal.); Oliver v. County of Los Angeles, et al., No. 15-cv-07791 SJO (KKx)
Central District of California
United States District Court




                                 11   (C.D. Cal.); Oliver v. City of Oceanside, et al., No. 14-cv-00614 UA (AGRx)
                                 12   (C.D. Cal.); Oliver v. City of Oceanside, et al., No. 14-cv-00403 BAS (S.D.
                                 13   Cal.); Oliver v. City of Oceanside, et al., No. 13-cv-02246 LAB (S.D. Cal.);
                                 14   Oliver v. Cal. Department of Corrections, et al., No. 13-cv-02225 SJO (KKx)
                                 15   (C.D. Cal.); Oliver v. Grant & Weber, et al., No. 13-cv-01088 JFW (OPx)
                                 16   (C.D. Cal.); Oliver v. Asset Acceptance, LLC, et al., No. 13-cv-00739 RGK
                                 17   (OPx) (C.D. Cal.); Oliver v. California Department of Corrections, et al., No.
                                 18   12-cv-06227 UA (AGRx) (C.D. Cal.); Oliver v. Southcoast Medical Group,
                                 19   LLC, et al., No. 11-cv-00115 BAE (S.D. Ga.); Oliver v. County of Isanti, et
                                 20   al., No. 10-cv-04218 ADM (D. Minn.); Oliver v. Donald Sloane, et al., No. 10-
                                 21   cv-00169 JMR (D. Ariz.); Oliver v. Reays Ranch Investors, et al., No. 10-cv-
                                 22   00158 JMR (D. Ariz.); Oliver v. Gore, et al., No. 09-cv-02505 BEN (S.D.
                                 23   Cal.).
                                 24
                                 25            Plaintiff has also dismissed thirteen cases voluntarily or by joint
                                 26   stipulation. See Oliver v. Scram of California, Inc. et al., No. 17-cv-04735



                                                                                5
                                          Case 3:19-cv-04110-RS
                                 Case 2:18-cv-02562-VAP-AFM     Document
                                                              Document 99 32-1
                                                                           Filed Filed 12/18/19
                                                                                 09/26/18   PagePage   11 of
                                                                                                 6 of 10     70 ID #:876
                                                                                                          Page




                                  1   CAS (PLAx) (C.D. Cal.); Oliver v. All-Pro Bail Bonds, Inc. et al., No. 17-cv-
                                  2   01294 AJB (S.D. Cal.); Oliver et al. v. Scram of California, Inc. et al., No. 17-
                                  3   cv-00237 SVW (AJWx) (C.D. Cal.); Oliver v. Scram of California, Inc. et al.,
                                  4   No. 16-cv-01193 LAB (S.D. Cal.); Oliver v. Hertz Corporation, et. al., No. 16-
                                  5   cv-00291 JR (D. Ariz.); Oliver v. California Highway Patrol, et al., No. 16-cv-
                                  6   00540 WQH (S.D. Cal.); Oliver v. County of Los Angeles, et al., No. 15-cv-
                                  7   03995 SJO (KKx) (C.D. Cal.); Oliver v. Centurylink Public Communications,
                                  8   Inc., No. 15-cv-01820 JGB (KKx) (C.D. Cal.); Oliver v. Credit Management,
                                  9   LP, et al., No. 13-cv-01053 DMG (DTBx) (C.D. Cal.); Oliver v. I.Q. Data
                                 10   International, Inc., et al., No. 12-cv-04511 CAS (FFmx) (C.D. Cal.); Oliver v.
Central District of California
United States District Court




                                 11   T-Mobile, Inc., No. 12-cv-03804 JAK (FMOx) (C.D. Cal.); Oliver v.
                                 12   Providence Health and Services Foundation et al., No. 12-cv-01082 JLS
                                 13   (JPRx) (C.D. Cal.); Oliver v. City of Tucson, et al., No. 11-cv-00034 DCB (D.
                                 14   Ariz.).
                                 15
                                        C. Substantive Findings of Frivolousness
                                 16
                                                Before issuing a pre-filing injunction against a pro se plaintiff, a district
                                 17
                                      court must make "substantive findings as to the frivolous or harassing
                                 18
                                      nature of the litigant's actions." De Long, 912 F.2d at 1148 (citing In re
                                 19
                                      Powell, 851 F.2d 427, 431 (D.C. Cir. 1988)). "An alternative to the finding of
                                 20
                                      frivolousness is the finding that [Plaintiff's] claims show a pattern of
                                 21
                                      harassment." Id.
                                 22
                                 23
                                                A district court must look at the number and content of a party's filings
                                 24
                                      when examining the frivolousness of the claims asserted. Id. A showing of
                                 25
                                      litigiousness alone is insufficient to support an injunction, however. Rather,
                                 26



                                                                                  6
                                          Case 3:19-cv-04110-RS
                                 Case 2:18-cv-02562-VAP-AFM     Document
                                                              Document 99 32-1
                                                                           Filed Filed 12/18/19
                                                                                 09/26/18   PagePage   12 of
                                                                                                 7 of 10     70 ID #:877
                                                                                                          Page




                                  1   "[t]he plaintiff's claims must not only be numerous, but also be patently
                                  2   without merit." Molski, 500 F.3d at 1059 (quoting Moy v. United States, 906
                                  3   F.2d 467, 470 (9th Cir. 1990)). A district court also should "discern whether
                                  4   the filing of several similar types of actions constitutes an intent to harass
                                  5   the defendant or the court." Powell, 851 F.2d at 431. Under the Local Rules
                                  6   of the Central District, any pre-filing order must be "based on a finding that
                                  7   the litigant to whom the order is issued has abused the Court's process and
                                  8   is likely to continue such abuse, unless protective measures are taken."
                                  9   L.R. 83-8.3.
                                 10
Central District of California
United States District Court




                                 11         The Court has searched in vain for a case in federal court resulting in
                                 12   a verdict on the merits in Plaintiff’s favor. Instead, Plaintiff’s record reveals
                                 13   that courts have repeatedly chastised Plaintiff for his conduct. E.g. Oliver v.
                                 14   County of Chatham et al., No. 17-cv-00101 WTM (S.D. Ga.) Doc. No. 189 at
                                 15   1 (upbraiding Plaintiff for his “propensity to file flurries of motions, notices,
                                 16   and variously captioned documents with the Court, and his inclination to
                                 17   make serious allegations of misconduct against opposing counsel”); Oliver
                                 18   v. Scram of California, Inc. et al., No. 16-cv-01193 LAB (S.D. Cal.) Doc No.
                                 19   22 at 1-2 (reprimanding Plaintiff for “holding himself out to be a lawyer,” as
                                 20   Plaintiff had brought the lawsuit as a class action and was attempting to
                                 21   represent class members).
                                 22
                                 23         Courts in this District have found that “that Plaintiff’s conduct reveals a
                                 24   pattern of abusive litigation that must be addressed.” Oliver v. CMRE
                                 25   Financial Services, Inc., et al., No. 15-cv-08174 RGK (C.D. Cal.) Doc. No.
                                 26   28 at 8. A recent vexatious litigant motion against Plaintiff was denied in



                                                                               7
                                          Case 3:19-cv-04110-RS
                                 Case 2:18-cv-02562-VAP-AFM     Document
                                                              Document 99 32-1
                                                                           Filed Filed 12/18/19
                                                                                 09/26/18   PagePage   13 of
                                                                                                 8 of 10     70 ID #:878
                                                                                                          Page




                                  1   part because it was “one of the first instances where a federal court in the
                                  2   Central District of California has had occasion to caution Plaintiff concerning
                                  3   his abusive litigation practices,” but the court warned Plaintiff that “future
                                  4   frivolous filings such as these may result in a pre-filing order.” Oliver v.
                                  5   County of Los Angeles, et al., No. 15-cv-07791 SJO (C.D. Cal.), Doc. No.
                                  6   110 at 13.
                                  7
                                  8         Plaintiff has been warned about his practices on multiple occasions by
                                  9   multiple judges in multiple districts, but has failed to guide himself
                                 10   accordingly. The Court thus finds that Plaintiff has “abused the Court’s
Central District of California
United States District Court




                                 11   process and is likely to continue such abuse, unless protective measures
                                 12   are taken.” L.R. 83-8.3.
                                 13
                                        D. Pre-Filing Order
                                 14
                                            Pre-filing orders "must be narrowly tailored to the vexatious litigant's
                                 15
                                      wrongful behavior." Molski, 500 F.3d at 1061. While an order preventing a
                                 16
                                      litigant from filing any suit in a district court is overbroad (see De Long, 912
                                 17
                                      F.2d at 1148), the Ninth Circuit has held that an order requiring a party’s
                                 18
                                      claims to be subjected to a screening by a district judge does not bar access
                                 19
                                      to the courts, and can provide “a valuable layer of protection." Molski, 500
                                 20
                                      F.3d at 1061.
                                 21
                                 22
                                            Mr. Oliver’s abusive litigation practices have not been limited to a
                                 23
                                      specific statute, and do not stem from similar alleged circumstances. Since
                                 24
                                      2012, Plaintiff has filed nearly twenty lawsuits in the Central District of
                                 25
                                      California, with claims ranging from breach of contract to false advertising,
                                 26



                                                                              8
                                          Case 3:19-cv-04110-RS
                                 Case 2:18-cv-02562-VAP-AFM     Document
                                                              Document 99 32-1
                                                                           Filed Filed 12/18/19
                                                                                 09/26/18   PagePage   14 of
                                                                                                 9 of 10     70 ID #:879
                                                                                                          Page




                                  1   from violation of the Fair Debt Collection Practices Act to negligent infliction
                                  2   of emotional distress, from civil conspiracy to sexual battery. See Anthony
                                  3   Oliver v. Jamie Michelle Luner, No. 18-cv-02562 VAP (AFMx) (C.D. Cal.);
                                  4   Anthony Oliver v. Daniel J. Teola et al., No. 18-cv-01461 PA (SKx) (C.D.
                                  5   Cal.); Oliver v. Scram of California, Inc. et al., No. 17-cv-04735 CAS (PLAx)
                                  6   (C.D. Cal.); Oliver v. Grant & Weber, et al., No. 13-cv-01088 JFW (OPx)
                                  7   (C.D. Cal.); Oliver v. I.Q. Data International, Inc., et al., No. 12-cv-04511
                                  8   CAS (FFmx) (C.D. Cal.); Oliver v. T-Mobile, Inc., et al., No. 11-cv-05518
                                  9   ODW (MRWx) (C.D. Cal.).
                                 10
Central District of California
United States District Court




                                 11         The Court thus finds that entry of a pre-filing order against Plaintiff in
                                 12   this district is appropriate. Accordingly, Plaintiff must obtain leave of court
                                 13   before filing any additional lawsuits in the Central District of California.
                                 14   Plaintiff must submit a copy of this order and a copy of the proposed filing
                                 15   with every motion for leave. If the Court does not grant Plaintiff written
                                 16   permission to file an additional action within thirty days of the date of the
                                 17   filing of the motion for leave, permission will be deemed denied.
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26



                                                                              9
                                          Case 3:19-cv-04110-RS
                                 Case 2:18-cv-02562-VAP-AFM      Document
                                                              Document 99 32-1   Filed 12/18/19
                                                                           Filed 09/26/18  Page Page  15 ofPage
                                                                                                10 of 10    70 ID #:880




                                  1                                  III. CONCLUSION
                                  2         For the reasons stated above, the Court DECLARES Plaintiff Anthony
                                  3   Oliver to be a vexatious litigant, subject to the pre-filing order outlined
                                  4   above.
                                  5   IT IS SO ORDERED.
                                  6
                                  7
                                          Dated:     9/26/18
                                  8                                                        Virginia A. Phillips
                                  9                                                 Chief United States District Judge

                                 10
Central District of California
United States District Court




                                 11
                                 12
                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26



                                                                             10
Case 3:19-cv-04110-RS Document 32-1 Filed 12/18/19 Page 16 of 70




        EXHIBIT C
              Case 3:19-cv-04110-RS Document 32-1 Filed 12/18/19 Page 17 of 70
Oliver v. County of Chatham, Not Reported in Fed. Supp. (2018)
2018 WL 1573560


                                                                          “I declare under penalty of perjury under the laws of
                  2018 WL 1573560                                         the United States of America that each fact asserted in
    Only the Westlaw citation is currently available.                     the foregoing is true and correct. Executed on (date).”;
             United States District Court,
           S.D. Georgia, Savannah Division.                               2. Any allegation of misconduct by opposing counsel
                                                                          must include specific facts: broad allegations of
           Anthony OLIVER, Plaintiff,                                     “fraud” or the like, which are not supported by specific
                      v.                                                  facts, will be regarded by the Court as frivolous;
      COUNTY OF CHATHAM, et al., Defendants.
                                                                          3. Oliver must promptly notify the Court if he
                         CV417-101                                        asserts any claim of misconduct against any counsel
                              |                                           appearing in this case with any third party, including
                     Signed 03/30/2018                                    any state bar association or the press. That notice must
                                                                          include the specific factual basis for the allegation,
Attorneys and Law Firms
                                                                          and be certified under penalty of perjury, as described
                                                                          above; and
Craig S. Bonnell, Craig S. Bonnell. Attorney & Counselor at
Law, Rincon, GA, for Plaintiff.                                           4. Any misconduct allegation must include a specific
                                                                          explanation of the prejudice Oliver has suffered, or
Anthony Oliver, Savannah, GA, pro se.
                                                                          fears he will suffer, because of it. Thus, assertions that
Jennifer R. Burns, Chatham County Attorney's Office, R.                   he has not been served with a filing must explain why
Jonathan Hart, Hart & Associates Law Firm, LLC, Bradford                  the failure to receive a filing has prejudiced his case.
Collins Patrick, U.S. Attorney's Office, Benjamin Mason
Perkins, Patrick T. O'Connor, Oliver Maner, LLP, Savannah,         Id. The Court further warned him:
GA, for Defendants.

                                                                                If he fails to comply with any of these
         REPORT AND RECOMMENDATION                                              requirements, the Court will presume
                                                                                he has wilfully disobeyed its Order
BRIAN K. EPPS, UNITED STATES MAGISTRATE JUDGE                                   and take appropriate measures. Oliver
                                                                                is warned that dismissal of this
 *1 Plaintiff Anthony Oliver has filed an “Emergency”                           action will be the minimum sanction
motion for a temporary restraining order as well as                             imposed.
“immediate ex parte and ... oral argument hearing.” Doc. 173.
He seeks an injunction directing “defendants, their counsel
and their co-[d]efendants from ongoing illegal activities, civil
                                                                   Id. at 24. That was no idle threat.
rights violations, and threats of detention and arrest.” Doc.
173 at 8. He also requests that the Court direct the United
                                                                   Oliver complied with the Court's instructions to amend his
States Marshall to effect service on the various defendants.
                                                                   Complaint. Doc. 169. He then attempted to serve it upon
Doc. 173 at 10; doc. 181. Finally, he moves to transfer venue.
                                                                   the defendants. See generally doc. 173 (detailing Oliver's
Doc. 183.
                                                                   allegations concerning difficulties in effecting service).
                                                                   Because of obstacles he and his hired process server
Given the procedural history of this case, Oliver's propensity
                                                                   encountered, he moved for injunctive relief. Doc. 173. That
to file flurries of motions, notices, and variously captioned
                                                                   motion substantially, if not technically, complied with the
documents with the Court, and his inclination to make serious
                                                                   Court's instructions. He has since filed two more motions,
allegations of misconduct against opposing counsel, the Court
                                                                   seeking Marshal service of the Amended Complaint and
imposed special instructions applicable to any motion he filed
                                                                   renewing his motion to transfer venue. Docs. 181 & 183.
in this case. See doc. 168 at 23-24. The Court required that:

       1. The motion must include the following statement:



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
               Case 3:19-cv-04110-RS Document 32-1 Filed 12/18/19 Page 18 of 70
Oliver v. County of Chatham, Not Reported in Fed. Supp. (2018)
2018 WL 1573560

Both motions omit the required certification of the facts              185. Defendants' motions to dismiss and seeking a stay of
alleged. See doc. 181 at 7; doc. 183 at 9. The motion to               deadlines in this case are, therefore, DENIED as moot. Doc.
transfer makes serious allegations of threats and intimidation.        180; doc. 186; doc. 187.
Both motions also make bombastic allegations of misconduct
based upon minimal (at best) factual support. See, e.g., doc.          The United States Attorney, appearing as counsel for
173 at 9 (alleging that hypothetical assertion of ineffective          defendant Rollins, has informed the Court of Oliver's
service “is one of the many dirty tactics deployed by USAA             extensive history of abusive litigation. See doc. 96 at 2-3;
Bradford Patrick,” and stating “[w]hat can be said here is             see also generally Oliver v. County of Los Angeles, et al.,
that the Defendants, their counsel and the civilian employees          CV215-7791, doc. 110 (C.D. Cal. Feb. 22, 2016). The United
of these law enforcement agencies are nothing more then                States District Court for the Central District of California
[sic] bullies with badges and state bar cards.”); doc. 183             reviewed Oliver's litigation history and noted, as of February
at 3 (“Plaintiff filed this lawsuit against a group of thugs,          2016, he “filed at least 22 lawsuits in federal court [since]
enforcers, street criminals, crooks and members of a shake             2009,” of which none had resulted in a verdict in his favor
down organization called the Southern Georgia Regional                 on the merits. Oliver, CV215-7791, doc. 110 at 5. Based
Fugitive Task Force.”); id. at 4 (alleging “Defendants                 on its review of those cases, the court identified a pattern
ROLLINS, HOWELL and MCDUFFIE was able [sic] to hire                    of “frivolous and harassing” filings. Id. at 7-9. The Court
some drug addict that was appearing in [an unidentified, but           also noted that Oliver had “filed a minimum of 44 cases
presumably, state-court proceeding] for criminal charges to            [in California state courts] between 2003 and 2013,” when
provide a false statement about Plaintiff wishing to beat up           the State of California declared him a vexatious litigant. Id.
the witness.”). The Court is not unsympathetic to the rigors           at 10-11 (emphasis added). Although it declined to impose
litigation imposes upon pro se parties, but even they must             pre-filing restrictions on Oliver, the Court concluded by
obey the Court's rules and its orders. See, e.g., Moon v.              cautioning him to cease his abusive litigation practices. Id. at
Newsome, 863 F.2d 835, 839 (11th Cir. 1989) (“[O]nce a pro             13.
se litigant is in court, he is subject to the relevant law and rules
of the court, including the Federal Rules of Civil Procedure.”).       While there is “little doubt” this Court has the power and
                                                                       obligation to protect itself against abusive litigation, an
 *2 The Court has the authority to impose sanctions,                   abusive party “cannot be completely foreclosed from any
including dismissal, on pro se parties for disobeying                  access to the court.” Procup v. Strickland, 792 F.2d 1069,
its orders. “While dismissal is an extraordinary remedy,               1074 (11th Cir. 1986). The Procup court noted the Court's
dismissal upon disregard of an order, especially where the             responsibility is rooted in the need “to prevent single litigants
litigant has been forewarned, generally is not an abuse of             from unnecessarily encroaching on the judicial machinery
discretion.” Moon, 863 F.2d at 867 (emphasis added) (citing            needed by others.” Id. at 1073. Oliver has demonstrated, both
State Exchange Bank v. Hartline, 693 F.2d 1350, 1352 (11th             here and in the vast landscape of prior cases, he is unwilling
Cir. 1982); Anthony v. Marion Cty. Gen. Hosp., 617 F.2d                to restrain himself from flagrantly abusing that machinery.
1164, 1169 n. 8 (5th Cir. 1980)). It also has the authority            “The time has come,” therefore, “to impose some form and
to impose sanctions for rude and disrespectful conduct. See            discipline upon Plaintiff's law practice....” Washington v.
Maus v. Ennis, 513 Fed.Appx. 872, 878 (11th Cir. 2013) (“The           Alaimo, 934 F. Supp. 1395, 1400 (S.D. Ga. 1996).
district court did not abuse its discretion when it imposed a
default judgment against [the defendant] as a sanction” after          Oliver should be ENJOINED from filing a lawsuit pro se in
finding “that he had exhibited rude and disrespectful behavior         this Court unless the following conditions are met:
throughout the litigation.”). Oliver was warned. See doc. 168
at 23 (cautioning Oliver that the tone of his pleadings was              1. In addition to paying the Court's filing fee, Oliver
inappropriate and that “[i]f he continues to pursue his claims             must post a $1,000 contempt bond with the Clerk of
in this manner, the Court will be forced to conclude that his              Court. This bond will be held by the Clerk of Court
object is not justice, but spectacle.”).                                   and, if Plaintiff has conducted the affairs in his case
                                                                           appropriately, the bond will be returned to him at its
Accordingly, this case should be DISMISSED with                            conclusion.
prejudice. His motions for Marshal service and for transfer
to another district are DENIED as moot. Doc. 183; doc.



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
              Case 3:19-cv-04110-RS Document 32-1 Filed 12/18/19 Page 19 of 70
Oliver v. County of Chatham, Not Reported in Fed. Supp. (2018)
2018 WL 1573560

                                                                      with the Court and serve a copy on all parties. The document
  2. Oliver must attach to any Complaint he files a signed
                                                                      should be captioned “Objections to Magistrate Judge's Report
     affidavit in swearing he has read Federal Rule of Civil
                                                                      and Recommendations.” Any request for additional time to
     Procedure 11 and will abide by its provisions.
                                                                      file objections should be filed with the Clerk for consideration
  3. Oliver must also attach a photocopy of this Report and           by the assigned district judge.
     Recommendation, or subsequent Order as required by
     the District Judge, to his Complaint.                            After the objections period has ended, the Clerk shall submit
                                                                      this R&R together with any objections to the assigned district
 *3 Two issues regarding the bond are noteworthy. First,              judge. The district judge will review the magistrate judge's
although the record of Oliver's financial status is limited, he       findings and recommendations pursuant to 28 U.S.C. § 636(b)
has mentioned in pleadings purchasing an English bulldog in           (1)(C). The parties are advised that failure to timely file
2017 for $3,500. See doc. 169 at 6, ¶ 20. If he can afford to         objections will result in the waiver of rights on appeal. 11th
spend $3,500 on a pet, he can afford $1,000 for a litigation          Cir. R. 3-1; see Symonett v. V.A. Leasing Corp., 648 Fed.Appx.
bond. Second, the bond is intended to ensure plaintiff brings         787, 790 (11th Cir. 2016); Mitchell v. United States, 612
meritorious cases and refrains from excessive filings and             Fed.Appx. 542, 545 (11th Cir. 2015).
inflammatory remarks. Such inappropriate behavior will
result in bond forfeiture.
                                                                      SO REPORTED AND RECOMMENDED, this 30 th day
                                                                      of March, 2018.
This Report and Recommendation (R&R) is submitted to the
district judge assigned to this action, pursuant to 28 U.S.C. §
636(b)(1)(B) and this Court's Local Rule 72.3. Within 14 days         All Citations
of service, any party may file written objections to this R&R
                                                                      Not Reported in Fed. Supp., 2018 WL 1573560

End of Document                                                   © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Case 3:19-cv-04110-RS Document 32-1 Filed 12/18/19 Page 20 of 70




        EXHIBIT D
              Case 3:19-cv-04110-RS Document 32-1 Filed 12/18/19 Page 21 of 70
Oliver v. County of Chatham, Not Reported in Fed. Supp. (2018)
2018 WL 2449201

                                                                    recommendation is ADOPTED as the Court's opinion in this
                                                                    case. As a result, Plaintiff's Amended Complaint (Doc. 169)
                  2018 WL 2449201
                                                                    is DISMISSED WITH PREJUDICE. As a result, Plaintiff's
    Only the Westlaw citation is currently available.
                                                                    Emergency Motion for Temporary Restraining Order (Doc.
             United States District Court,
                                                                    173), Amended Motion for Service by United States
           S.D. Georgia, Savannah Division.
                                                                    Marshals Service (Doc. 181), Motion for Oral Argument
              Anthony OLIVER, Plaintiff,                            (Doc. 196), Motion to Compel Discovery (Doc. 206), and
                           v.                                       Defendant Howell's Motion for Extension of Time (Doc.
  COUNTY OF CHATHAM, a public entity, Franklin                      215) are DISMISSED AS MOOT. In addition, Plaintiff is
                                                                    ENJOINED from filing a lawsuit pro se in this Court unless
    Rollins, Jr., individual and as Deputy Sheriff;
                                                                    he meets all three of the following conditions:
  John T. Wilcher, individual and as Sheriff; Jimmie
    McDuffie, individual and as Sheriff; Does 1-10,                   (1) In addition to paying the Court's filing fee, Plaintiff
     inclusive; Marshal Rawl; Shane Sasser; Dale                         must post a $1,000 contempt bond with the Clerk of
    Howell; Mark Lee; Chris Nease; Jeremy Scott;                         Court. This bond will be held by the Clerk of Court
    Mike Kendricks; and John Rohrs; Defendants.                          and, if Plaintiff has conducted the affairs in his case
                                                                         appropriately, the bond will be returned to him at its
                   CASE NO. CV417-101                                    conclusion;
                             |
                   Signed May 30, 2018                                (2) Plaintiff must attach to any Complaint he files a signed
                             |                                           affidavit swearing that he has read Federal Rule of Civil
                     Filed 05/31/2018                                    Procedure 11 and will abide by its provisions;

                                                                      (3) Plaintiff must also attach to his complaint both a
                                                                         photocopy of the Report and Recommendation, and this
                         ORDER                                           order.
WILLIAM T. MOORF, JR., UNITED STATES DISTRICT
JUDGE                                                               The Clerk of Court is DIRECTED to close this case.
 *1 Before the Court is the Magistrate Judge's Report               SO ORDERED this 30 th day of May 2018.
and Recommendation (Doc. 189), to which objections have
been filed (Doc. 216). After a careful de novo review of
                                                                    All Citations
the record in this case, the Court concludes that Plaintiff's
objections are without merit. Accordingly, the report and           Not Reported in Fed. Supp., 2018 WL 2449201

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               1
Case 3:19-cv-04110-RS Document 32-1 Filed 12/18/19 Page 22 of 70




         EXHIBIT E
      Case4:19-cv-00125-WTM-CLR
     Case  3:19-cv-04110-RS Document 32-1 54
                                Document  FiledFiled
                                                12/18/19   Page
                                                     09/13/19   23 of1 70
                                                              Page     of 9




                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION

ANTHONY OLIVER,                         )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )            CV419-063
                                        )
LYFT, INC. et al.,                      )
                                        )
      Defendants.                       )


ANTHONY A. OLIVER,                      )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )            CV419-125
                                        )
LYFT, INC.,                             )
                                        )
      Defendant.                        )


         ORDER AND REPORT AND RECOMMENDATION 1

      Pro se plaintiff Anthony Oliver is familiar—all too familiar—to the

federal courts. 2 Earlier this year, the Court extended the filing conditions



1
  The Clerk is DIRECTED to docket this Report and Recommendation in both cases.
Since the majority of the analysis below applies equally, and the undersigned
recommends imposing the restrictions in both cases, it is presented once. The
disposition of other case-specific matters are detailed below.
2
  The first of Oliver’s cases in this Court that was dismissed for failure to obey the
Court’s orders was Oliver v. County of Chatham, et al., CV417-101, doc. 189 (S.D. Ga.
March 30, 2018) (finding that Oliver’s continued assertion of “bombastic allegations of
      Case4:19-cv-00125-WTM-CLR
     Case  3:19-cv-04110-RS Document 32-1 54
                                Document  FiledFiled
                                                12/18/19   Page
                                                     09/13/19   24 of2 70
                                                              Page     of 9




it imposed on Oliver, based on his apparently incorrigible litigation

conduct. See Oliver v. City of Pooler, et al., CV418-100, doc. 59 (S.D. Ga.

Feb. 28, 2019). Oliver’s appeal of that Order has been dismissed for want

of prosecution.       See CV418-100, doc. 69 (S.D. Ga. April 23, 2019)

(Mandate of the United States Court of Appeals for the Eleventh Circuit

dismissing the appeal). In this case, defendant Lyft, Inc. has moved for

an order restricting plaintiff’s further litigation nationwide. See doc. 63

at 31. While the Court should decline to enjoin Oliver’s litigation to the




misconduct based upon minimal (at best) factual support.”), adopted doc. 220 (S.D. Ga.
April 31, 2018). In the Report and Recommendation cited below, CV418-100, doc. 53,
the Court noted that Oliver appeared to have manipulated the Court’s process for
allowing litigants to proceed in forma pauperis, id. at 2-4, continued to make
“inflammatory accusations, unaccompanied by factual support,” id. at 5-6. That
Report and Recommendation also noted the thorough survey of Oliver’s nationwide
litigation history undertaken by the United States District Court for the Central
District of California in declaring him a vexatious litigant. Id. at 6-7. That extensive
and pervasive history of misconduct is the lamentable context for the present Report
and Recommendation. His filings in these cases present more of the same. See, e.g.,
doc. 1 at 4 (stating that the defendant “has dominated the ride share market by
cheating, stealing, and committing violations of state and federal law to gain a tactical
advantage over their own drivers, and passengers.); doc. 29 at 3 (describing Lyft’s
motion to transfer as “rambl[ing] on, and pepper[ed] with [irrelevant] exhibits), 14
(alleging defense counsel, “pulls the same bootleg tactics” of repeated extensions); see
also doc. 97 at 3-5 (identifying Oliver’s objectionable conduct); Oliver v. Lyft, Inc.,
CV419-125, doc. 49 at 2 (referring to defendant’s “crummy ride-sharing service” in a
complaint alleging he was sent unsolicited text messages). He also continues to ignore
the Court’s instructions. See, e.g., doc. 99 at 2 (directing Oliver to show cause why the
litigation conditions previously imposed should not be imposed in this case).
                                             2
     Case4:19-cv-00125-WTM-CLR
    Case  3:19-cv-04110-RS Document 32-1 54
                               Document  FiledFiled
                                               12/18/19   Page
                                                    09/13/19   25 of3 70
                                                             Page     of 9




extent that Lyft seeks, it should impose restrictions on Oliver’s filings

with this Court.

     Scholars have labeled injunctions (in non-collective actions) that

purport to bind a litigant’s conduct generally as both innovative and

“odd.” Samuel L. Bray, Multiple Chancellors: Reforming the National

Injunction, 131 Harvard L. Rev. 417, 418-420 (2017).           But see Zayn

Siddique, Nationwide Injunctions, 117 Colum. L. Rev. 2095, 2097 (2017)

(concluding that “the reality is that nationwide injunctions are far from

‘unprecedented’—they      are   a   regular    feature   of   the   equitable

jurisprudence of federal courts.”). Academic questions notwithstanding,

injunctive relief is discretionary.    See, e.g., Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 32 (2008) (“An injunction is a matter of

equitable discretion; it does not follow from success on the merits as a

matter of course.”). The Eleventh Circuit has stated that “[i]t is a bedrock

principle” of equity that injunctive relief should only be imposed “when

fundamental fairness and justice demand it.” See Coral Springs Street

Sys., Inc. v. City of Sunrise, 371 F. 3d 1320, 1340 (11th Cir. 2004). In this

case, therefore, the Court should decline to restrict Oliver’s litigation—

even restricted to litigation against Lyft—nationwide.

                                      3
     Case4:19-cv-00125-WTM-CLR
    Case  3:19-cv-04110-RS Document 32-1 54
                               Document  FiledFiled
                                               12/18/19   Page
                                                    09/13/19   26 of4 70
                                                             Page     of 9




     It is, however, well-settled that the Court has the authority to

protect itself against persistently frivolous litigation. As has often been

said before, frivolous filings, like Oliver’s, do nothing but impair this

Court’s ability to adjudicate the legitimate claims of other litigants, and

the Court has the power and obligation to protect itself. See, e.g., Procup

v. Strickland, 792 F.2d 1069, 1073-74 (11th Cir. 1986) (en banc) (“Federal

courts have both the inherent power and the constitutional obligation to

protect their jurisdiction from conduct which impairs their ability to carry

out Article III functions.”).    It’s obvious that this Court’s previous

warnings have not deterred Oliver from continuing to waste judicial

resources in this district. These cases demonstrate Oliver’s willingness to

file cases elsewhere, avoid this Court’s existing filing restrictions, and

thereafter transferring them to this Court.

     More comprehensive action is thus warranted here. The following

restrictions should apply:

  1. In addition to paying the Court’s filing fee, Oliver must post a
     $1,000 contempt bond with the Clerk of Court. In this case, he
     should post the required bond within fourteen days of the District
     Judge’s adoption of this recommendation, or as ordered by the
     District Judge. This bond will be held by the Clerk and, if Plaintiff




                                      4
       Case4:19-cv-00125-WTM-CLR
      Case  3:19-cv-04110-RS Document 32-1 54
                                 Document  FiledFiled
                                                 12/18/19   Page
                                                      09/13/19   27 of5 70
                                                               Page     of 9




      has conducted the affairs in his case appropriately, 3 the bond will
      be returned to him at its conclusion;

    2. If Plaintiff fails to post a contempt bond, the Court will review the
       Complaint and determine whether it states a claim for relief that
       is plausible on its face, any such Complaint will be DISMISSED
       without any further judicial action 30 days from the date the
       Clerk receives the complaint, unless the Court orders otherwise.
       This automatic dismissal of insubstantial claims “will reduce the
       burden of paper-moving and explanation-writing, conserving a
       little judicial time for litigants who deserve attention.” Alexander
       v. United States, 121 F.3d 312, 315 (7th Cir. 1997). Thus,
       although the Court will read and consider any future Complaint
       that plaintiff endeavors to file, it will not necessarily enter an
       order addressing it. If no order is forthcoming, then 30 after the
       Complaint’s receipt the Clerk shall, without awaiting any further
       direction, notify Oliver that his case has been dismissed without
       prejudice. The Clerk shall not issue a summons on any complaint
       filed without the required bond, without an order from the Court.
       If Oliver posts the required bond, the Clerk shall process the
       Complaint, including issuing the summons, according to normal
       procedures.

    3. The Clerk shall not docket any further motions or papers in this
       case. The Clerk also shall not docket any further motions or
       papers in a case automatically dismissed pursuant to the directive
       above except for a notice of appeal. Any papers other than a notice
       of appeal shall be returned to Oliver unfiled. If Oliver files a
       notice of appeal, the Clerk shall forward a copy of this Report and
       Recommendation, the final disposition of this case by the district
       judge, the notice of appeal, and the dismissed complaint to the
       Court of Appeals. Oliver shall remain responsible for appellate



3
   Given his conduct in his litigation against Lyft, the Court advises Oliver that
redundant litigation, i.e. filling multiple substantially identical claims against a single
defendant, will be construed as misconduct and result in the forfeiture of any litigation
bond he posts to file those claims.
                                              5
       Case4:19-cv-00125-WTM-CLR
      Case  3:19-cv-04110-RS Document 32-1 54
                                 Document  FiledFiled
                                                 12/18/19   Page
                                                      09/13/19   28 of6 70
                                                               Page     of 9




      filing fees or he may move this Court to grant IFP status on
      appeal.

    4. To ensure that all future pleadings filed by Oliver are properly
       consolidated for review, the Clerk shall personally advise each
       deputy clerk of the Court’s ruling in this case and develop a
       procedure for ensuring that all future complaints filed by Oliver
       are immediately assigned and forwarded to the presiding district
       judge in this case, regardless of which divisional clerk’s office
       receives and dockets the papers.

    5. Oliver may file a motion to modify or rescind the imposition of
       these restrictions no earlier than 1 year from the date of this
       Report and Recommendation.

    6. These filing restrictions do not apply to any criminal case in which
       Oliver is named as a defendant or to any proper application for a
       writ of habeas corpus. 4

    7. Plaintiff must attach to any Complaint he files a signed affidavit
       swearing that he has read Federal Rule of Civil Procedure 11 and
       will abide by its provisions.

    8. These requirements shall apply to any action transferred or
       removed to this Court, which Oliver files in another United States
       District Court or state court. Upon the docketing of the notice of
       removal or order transferring the case, the Clerk shall notify
       Oliver of his obligation by serving a copy of this Report and
       Recommendation and the District Judge’s final Order upon him.
       If Oliver fails to post the required bond within fourteen days of
       service of the notice of removal or the transfer order, the Clerk


4
   The Court has been successfully managing other malicious serial filers with this
method. See, e.g., Williams v. Darden, 2016 WL 6139926 (S.D. Ga. Oct. 21, 2016)
Fields v. Terminal, 2016 WL 823020 (S.D. Ga. Feb. 26, 2016); Hurt v. Zimmerman,
CV415-260, doc. 3 (S.D. Ga. Oct. 7, 2015); Robbins v. Universal Music Grp., 2015 WL
171443 (S.D. Ga. Jan. 13, 2015); Finch-Grant v. Long, 2014 WL 3888124 (S.D. Ga. Aug.
6, 2014).
                                          6
      Case4:19-cv-00125-WTM-CLR
     Case  3:19-cv-04110-RS Document 32-1 54
                                Document  FiledFiled
                                                12/18/19   Page
                                                     09/13/19   29 of7 70
                                                              Page     of 9




      shall follow the procedures outlined above for cases filed without
      a contempt bond.

Accordingly, Lyft’s motion to impose pre-filing restrictions on Oliver

should be GRANTED, in part. Doc. 63. As the imposition of these

conditions may cause Oliver to reconsider the prudence of pursuing this

action, all deadlines are STAYED pending the District Judge’s

consideration of this Report and Recommendation.              The Clerk is

DIRECTED to ADMINISTRATIVELY TERMINATE all pending

motions in this case, pending that review.

      To the extent that Oliver wishes to pursue this matter through

arbitration, see doc. 106, he remains free to voluntarily dismiss it and

refile it with the appropriate arbitral body. Whether or not he concedes

that this case should be voluntarily dismissed, his conduct before this

Court warrants imposition of the restrictions detailed above.

      Lyft has effectively incorporated its motion to declare Oliver a

vexatious litigant in this case into a companion case, Oliver v. Lyft, Inc.,

CV4:19-125. See CV4:19-125, doc. 52 at 3-4. For the reasons explained

above, that motion should also be GRANTED, in part. The Clerk is

DIRECTED to ADMINISTRATIVELY TERMINATE all motions

pending in this case (CV4:19-125) pending review of the above
                                       7
      Case4:19-cv-00125-WTM-CLR
     Case  3:19-cv-04110-RS Document 32-1 54
                                Document  FiledFiled
                                                12/18/19   Page
                                                     09/13/19   30 of8 70
                                                              Page     of 9




recommendations by the District Judge.              Oliver has, however,

apparently conceded that CV4:19-125 should also be dismissed and

proceed in arbitration. See CV4:19-125, doc. 50; doc. 53. As above, if

he wishes to pursue this dispute in arbitration, he is free to voluntarily

dismiss it and refile it before the appropriate arbitral body. Given the

additional conditions recommended above, if Oliver does wish to

voluntarily dismiss, he must file a further notice.         Also, as above,

whether he voluntarily dismisses this case or not, the restrictions on

his future litigation will be imposed.

     This Report and Recommendation (R&R) is submitted to the

district judge assigned to this action, pursuant to 28 U.S.C. § 636(b)(1)(B)

and this Court’s Local Rule 72.3. Within 14 days of service, any party

may file written objections to this R&R with the Court and serve a copy

on all parties.     The document should be captioned “Objections to

Magistrate Judge’s Report and Recommendations.”              Any request for

additional time to file objections should be filed with the Clerk for

consideration by the assigned district judge.

     After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

                                       8
     Case4:19-cv-00125-WTM-CLR
    Case  3:19-cv-04110-RS Document 32-1 54
                               Document  FiledFiled
                                               12/18/19   Page
                                                    09/13/19   31 of9 70
                                                             Page     of 9




district judge will review the magistrate judge’s findings and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

App’x 542, 545 (11th Cir. 2015).

     SO ORDERED AND REPORTED AND RECOMMENDED, this

13th day of September, 2019.

                                   ______________________________
                                   ___________________________
                                   CHR
                                    HRISTOPHER
                                    H ISTO
                                         OPHER
                                           PH
                                           PH  L. RAY
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                      9
Case 3:19-cv-04110-RS Document 32-1 Filed 12/18/19 Page 32 of 70




         EXHIBIT F
 Case4:19-cv-00125-WTM-CLR
Case  3:19-cv-04110-RS Document 32-1 56
                           Document  FiledFiled
                                           12/18/19   Page
                                                10/21/19   33 of1 70
                                                         Page     of 2


                                                            U. S. DISTRICT COURT
             IN THE UNITED STATES DISTRICT COURT                       District of Ga.
                THE SOUTHERN DISTRICT OF GEORGIA                  Filedin Office
                             SAVANNAH DIVISION                                      M
                                                                     Vq\"2A2Q
ANTHONY OLIVER,
                                                                  DopSyTSlBT^
       Plaintiff,

V.                                           CASE NO. CV419-063


LYFT, INC., et al.

       Defendants.




ANTHONY A. OLIVER,

       Plaintiff,

V.                                           CASE NO. CV419-125


LYFT, INC.,

        Defendant.




                                 ORDER


       Before the Court is the Magistrate Judge's Report and

Recommendation (419CV063, Doc. 113; 419CV125, Doc. 54), to

which no objections          have been filed. After a careful de

novo    review    of   the   record   in   this   case,    the    report       and

recommendation is ADOPTED as the Court's opinion in this

case.     All     filing     restrictions    and    other        instructions

outlined     by    Magistrate     Judge     Ray    in     the    report        and

recommendation are ADOPTED by this Court.
 Case4:19-cv-00125-WTM-CLR
Case  3:19-cv-04110-RS Document 32-1 56
                           Document  FiledFiled
                                           12/18/19   Page
                                                10/21/19   34 of2 70
                                                         Page     of 2
Case 3:19-cv-04110-RS Document 32-1 Filed 12/18/19 Page 35 of 70




        EXHIBIT G
       Case0:10-cv-04218-ADM-JJG
      CASE  3:19-cv-04110-RS Document 32-1 4Filed
                                 Document         12/18/19
                                               Filed 11/03/10Page 36 1ofof7010
                                                               Page



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


ANTHONY ALLEN OLIVER,
                                                         Civil No. 10-4218 (ADM/JJG)
                      Plaintiff,

       v.
                                                               REPORT AND
COUNTY OF ISANTI, RUSSELL                                    RECOMMENDATION
MONSON, CHRIS CAULK, JOHN DOE 1,
JOHN DOE 2, JOHN DOE 3, THOMAS
WEDES, CITY OF CAMBRIDGE, VERN
JOHNSON, JOHN DOE 4, RETAILER=S
PROTECTION ASSOCIATION, JANE
DOE 1, MENARD=S INC., TOM, JOHN
DOE 5, JANE DOE 2, JOHN DOE 6,
JOHN DOE 7, SUPER AMERICA GAS
INC, JANE DOE 3, JANE DOE 4,
MINNCO CREDIT UNION, JAN, and
BECKY,

                      Defendants.


       Plaintiff, a prisoner in a California state prison, commenced this action by filing a

pleading entitled AComplaint For Violation Of Civil Rights Under 42 U.S.C. 1983.@ (Docket

No. 1.) The case has been referred to this Court for initial screening pursuant to 28 U.S.C.

' 1915A, and for a Report and Recommendation pursuant to 28 U.S.C. ' 636(b)(1) and

Local Rule 72.1.1 For the reasons discussed below, the Court will recommend that this

action be summarily dismissed pursuant to ' 1915A(b).


       1
          Plaintiff did not tender the statutory filing fee of $350.00 with his complaint, but he
instead applied for leave to proceed in forma pauperis, (AIFP@). (Docket No. 2.) Plaintiff=s
IFP application indicates that he might be unable to afford even the initial partial filing fee
that prisoners are required to pay pursuant to 28 U.S.C. ' 1915(b)(1). Based on the limited
information in the IFP application, the Court finds that Plaintiff has Ano assets and no
means by which to pay the initial partial filing fee,@ (28 U.S.C. ' 1915(b)(4)), and that this
matter should proceed directly to the initial screening process prescribed by ' 1915A.
      Case0:10-cv-04218-ADM-JJG
     CASE  3:19-cv-04110-RS Document 32-1 4Filed
                                Document         12/18/19
                                              Filed 11/03/10Page 37 2ofof7010
                                                              Page



I. BACKGROUND

      Plaintiff is attempting to sue twenty four (24) Defendants, including private citizens,

corporations, law enforcement officials and municipal entities.         Plaintiff=s complaint

describes a series of incidents that began in Cambridge, Minnesota, on October 24, 2007.

On that day, Plaintiff was drinking and got into an argument with his girlfriend. The

argument evolved into a Apushing match,@ and the police were called. Sheriff=s deputies

responded to the call, and apprehended Plaintiff. The deputies, (whose names apparently

are unknown to Plaintiff), allegedly took Plaintiff=s wallet, cell phone, house keys,

checkbook and some cash, and gave those items to Plaintiff=s girlfriend.

      While Plaintiff was in custody, his girlfriend fled from the City of Cambridge, and took

many of Plaintiff=s possessions with her. Before leaving town, the girlfriend apparently

issued several checks drawn on Plaintiff=s checking account. Many of those checks were

not paid due to non-sufficient funds, (ANSF@), in Plaintiff=s account. Defendant Minnco

Credit Union informed Plaintiff that there were 97 such NSF checks. Two of the parties

who had received NSF checks, Defendants Menard=s Inc and Super America Gas Inc.,

contacted Plaintiff and sought reimbursement from him. Plaintiff later learned that those

two Defendants had turned over their collection efforts to Defendant Retailer=s Protection

Agency, (ARPA@). Plaintiff visited the offices of RPA, and a woman there told him that the

police had been contacted about the NSF checks. Plaintiff yelled at the woman, and she

called the police. When the police arrived, they asked Plaintiff to leave the premises, and

he did so.

      After Plaintiff left RPA, he visited both Menard=s and Super America to discuss his

NSF checks. At Super America, Plaintiff was told, (apparently for a second time), that the




                                             2
       Case0:10-cv-04218-ADM-JJG
      CASE  3:19-cv-04110-RS Document 32-1 4Filed
                                 Document         12/18/19
                                               Filed 11/03/10Page 38 3ofof7010
                                                               Page



NSF checks had been turned over to RPA for collection. He asked for a Afraud form,@ but

his request was denied. At Menard=s, Plaintiff talked to the store manager, Defendant

ATom,@ about the NSF checks. During their conversation, two unidentified Astore security

officers@ approached and informed Tom that Plaintiff had previously come into the store,

purchased merchandise with checks, and later traded the merchandise for drugs. The

security officers also accused Plaintiff of being involved in a local Ameth lab.@ Plaintiff

denied the allegations, but the store manager asked him to leave the store. As Plaintiff was

leaving, the security officers began to chase him, and he fell onto some plants.

       While Plaintiff was still at the Menard=s store, Defendant Chris Caulk, a sheriff=s

deputy arrived at the scene. The store security officers told Caulk that Plaintiff had robbed

the store, and was Aunder the influence.@ Caulk asked Plaintiff for permission to search his

car, and Plaintiff consented.    Although nothing was found in Plaintiff=s car, he was

handcuffed and detained at the store, while Caulk left the store and searched for any

possible warrants against Plaintiff. While Caulk was gone, the store security officers

temporarily removed the handcuffs, and Plaintiff then tried to run away. The security

officers caught Plaintiff, and one of them allegedly kicked Plaintiff. When Caulk returned to

the store, he advised Plaintiff that there were no warrants, and he was free to leave.

       Although Plaintiff allegedly was injured when he attempted to flee from the security

officers at Menard=s, he did not seek any medical treatment immediately, but instead made

arrangements to leave town and travel to California. When Plaintiff arrived in California, he

did seek medical attention, and he was told he had sustained an injury to one of his

testicles.

       While Plaintiff was in California, he contacted RPA again, presumably to discuss the




                                             3
       Case0:10-cv-04218-ADM-JJG
      CASE  3:19-cv-04110-RS Document 32-1 4Filed
                                 Document         12/18/19
                                               Filed 11/03/10Page 39 4ofof7010
                                                               Page



NSF checks that RPA had been attempting to collect. Plaintiff was told that someone

would be obtaining a warrant for his arrest, and approximately eight months later a warrant

allegedly was issued, (for reasons that are not explained in the complaint).

       Plaintiff also contacted Minnco Credit Union. He talked to a representative named

ABecky,@ and asked her for a Afraud statement,@ but she said Ano.@ Becky informed Plaintiff

that Minnco Credit Union was not involved in any criminal case against Plaintiff, that his

checking account was still open, and that she had turned over his records to her boss.

       On July 3, 2008, Plaintiff caused a car accident while he was drinking and driving.

Someone was injured in the accident, and Plaintiff was arrested and detained in the county

jail in Pima County, Arizona. He allegedly spent nine days in jail pursuant to a warrant

issued in the State of Minnesota. On December 26, 2008, Plaintiff was extradited to

California, pursuant to a warrant issued by that State. He was later convicted of a

California criminal offense, (the nature of which is not discussed in the complaint), and was

sentenced to three years in state prison. Plaintiff is currently serving that sentence at the

California Correctional Institution in Tehachapi, California.

       While in prison, Plaintiff again contacted Minnco Credit Union, and talked to

someone named AJan.@ Plaintiff again asked for a Afraud statement,@ and his request was

again denied. However, Plaintiff later received an Aaffidavit of fraud and forgery@ from the

Cambridge Police Department. Upon receiving those materials, Plaintiff asked for a Astatus

report@ and a Aclaim form,@ but that request has not been answered.

       Plaintiff alleges that he has contacted all of the named Defendants, and informed

them that he intended to sue them. He also allegedly contacted a county attorney,

Defendant Thomas Wedes, and asked him to dismiss a still outstanding warrant.




                                             4
       Case0:10-cv-04218-ADM-JJG
      CASE  3:19-cv-04110-RS Document 32-1 4Filed
                                 Document         12/18/19
                                               Filed 11/03/10Page 40 5ofof7010
                                                               Page



Defendant Wedes allegedly apologized for issuing the warrant, but refused to dismiss it.

       Based on the foregoing allegations, Plaintiff is attempting to sue Isanti County,

Minnesota, Russell Monson, (who is identified as the Sheriff of Isanti County), Deputy Chris

Caulk, County Attorney Thomas Wedes, the City of Cambridge, Minnesota, Vern Johnson,

(who is identified as a police detective for the City of Cambridge), RPA, Menard=s Inc.,

ATom,@ Super America Gas, Inc., Minnco Credit Union, AJan,@ ABecky,@ and eleven

defendants identified only as AJohn Doe@ or AJane Doe.@ Plaintiff is seeking a judgment Ain

excess of $250,000 from each Defendant.@

II. DISCUSSION

       Because Plaintiff is a prisoner who is seeking redress from government employees

and entities, (as well as numerous private individuals and entities), his complaint must

undergo preliminary screening pursuant to 28 U.S.C. ' 1915A. That statute, which is part

of the Prison Litigation Reform Act of 1995, (APLRA@), requires federal courts to review the

pleadings in every prisoner civil action brought against governmental entities and

employees Abefore docketing, if feasible or, in any event, as soon as practicable after

docketing.@ The Court must determine which aspects of the pleading are actionable and

should be allowed to proceed. To the extent that the pleading, on its face, fails to state a

cognizable claim, it must be summarily dismissed. 28 U.S.C. ' 1915A(b)(1).

       To state an actionable claim for relief, a complaint must allege a set of historical

facts, which, if proven true, would entitle the plaintiff to a judgment against the defendant(s)

under some cognizable legal theory. While federal courts must Aview pro se pleadings

liberally, such pleadings may not be merely conclusory: the complaint must allege facts,

which if true, state a claim as a matter of law.@ Martin v. Aubuchon, 623 F.2d 1282, 1286




                                               5
       Case0:10-cv-04218-ADM-JJG
      CASE  3:19-cv-04110-RS Document 32-1 4Filed
                                 Document         12/18/19
                                               Filed 11/03/10Page 41 6ofof7010
                                                               Page



(8th Cir. 1980).   See also, Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985)

(>[a]lthough it is to be liberally construed, a pro se complaint must contain specific facts

supporting its conclusions@); Stone v. Harry, 364 F.3d 912, 915 (8th Cir. 2004) (federal

courts are not required to Aassume facts that are not alleged, just because an additional

factual allegation would have formed a stronger complaint@).

       In this case, the caption of Plaintiff=s complaint shows that he is attempting to bring a

civil rights action under 42 U.S.C. ' 1983. To state an actionable ' 1983 civil rights claim, a

complaint must allege facts showing that each named defendant somehow violated the

complainant=s federal constitutional rights while that defendant was acting under color of

state law. West v. Atkins, 487 U.S. 42, 48 (1988). In order to state an actionable ' 1983

claim against a particular defendant, the complaint must describe (a) what, specifically, that

defendant allegedly did or failed to do, and (b) how that defendant=s acts or omissions

allegedly violated some specific right protected by the federal Constitution. See Beck v.

LaFleur, 257 F.3d 764, 766 (8th Cir. 2001) (to state an actionable civil rights claim, a

complaint must describe what, specifically, each named defendant did, or failed to do, that

allegedly violated the claimant=s constitutional rights); Ellis v. Norris, 179 F.3d 1078, 1079

(8th Cir. 1999) (civil rights claimants must plead facts showing each defendant=s personal

involvement in alleged constitutional wrongdoing). See also Madewell v. Roberts, 909 F.2d

1203, 1208 (8th Cir. 1990) (liability in a civil rights action Arequires a causal link to, and

direct responsibility for, the deprivation of rights@ protected by the Constitution); Speed v.

Ramsey County, 954 F.Supp. 1392, 1397 (D.Minn. 1997) (same).

       In this case, Plaintiff has not pleaded an actionable civil rights claim because his

complaint does not describe any acts or omissions by any of the named Defendants that




                                               6
       Case0:10-cv-04218-ADM-JJG
      CASE  3:19-cv-04110-RS Document 32-1 4Filed
                                 Document         12/18/19
                                               Filed 11/03/10Page 42 7ofof7010
                                                               Page



allegedly violated the federal Constitution. Indeed, Plaintiff=s complaint does not even

mention the federal Constitution, and it does not even allude to any constitutional rights.

Plaintiff certainly has not alleged that any particular Defendant violated any particular

provision of the Constitution while that Defendant was acting under color of state law. For

this reason alone, Plaintiff has clearly failed to plead any actionable civil rights claim.

       However, Plaintiff=s complaint is fatally defective not only because it makes no

reference to the Constitution, but also because the factual allegations in the complaint

could not support any conceivable ' 1983 claim against any of the named Defendants.

Even if the complaint did identify some particular constitutional foundation, most of the

Defendants would have to be summarily dismissed from this action, simply because they

are private parties, and not state actors. Private parties can sometimes be sued under

' 1983, if they conspire with state actors to violate a person=s constitutional rights, but

Plaintiff=s complaint does not state any actionable conspiracy claim. Although Plaintiff=s

complaint is peppered with vague assertions that certain Defendants acted Ain concert,@ he

has not alleged any specific facts to support any of those conclusory allegations. It is well

settled that A[a] merely conclusory allegation that a private entity acted in concert with a

state actor does not suffice to state a ' 1983 claim against the private entity.@ Ciambriello

v. County of Nassau, 292 F.3d 307, 324 (2nd Cir. 2002). See also Brooks v. Gaenzle,

614 F.3d 1213, 1228 (10th Cir. 2010) (to plead an actionable ' 1983 claim against a private

party, A>a plaintiff must allege specific facts showing an agreement and concerted action

amongst the defendants=@) (citations omitted).

       The Court further notes that Plaintiff seems to be attempting to sue several

Defendants, (e.g., Isanti County, Russell Monson, City of Cambridge, Menard=s Inc., Super




                                              7
         Case0:10-cv-04218-ADM-JJG
        CASE  3:19-cv-04110-RS Document 32-1 4Filed
                                   Document         12/18/19
                                                 Filed 11/03/10Page 43 8ofof7010
                                                                 Page



America Gas Inc., Minnco Credit Union), based solely on alleged acts or omissions by their

employees or subordinates. He apparently believes these supervisory defendants should

be held vicariously liable for the acts or omissions of their employees or subordinates.

However, that theory is unsustainable, because the doctrine of respondeat superior does

not apply to ' 1983 claims. Monell v. Department of Social Services, 436 U.S. 658, 694

(1978). Therefore, even if Plaintiff=s claims against the supervisory defendants were

somehow based on the Constitution, he still would have no actionable ' 1983 claim against

them.

        Finally, to the extent that Plaintiff is attempting to sue genuine state actors, for their

own personal acts or omissions, his complaint fails to state an actionable ' 1983 claim,

because he has not described any specific conduct, by any particular individual, that could

be viewed as a violation of his constitutional rights. For example, Plaintiff alleges that in

April 2008 he went to RPA and yelled at one of its employees. (Complaint, p. 4.) The

employee called the police. Defendant AJohn Doe 4" responded to the call, asked Plaintiff

for identification, and then directed him to leave. These allegations do not describe any

conceivable violation of Plaintiff=s federal constitutional rights. Plaintiff=s claims against

other Defendants are similarly flawed.

III. CONCLUSION

        For all of the reasons discussed above, the Court concludes that Plaintiff=s complaint

fails to state a cause of action on which relief can be granted. Simply put, Plaintiff has

failed to plead an actionable ' 1983 claim, because his complaint does not show any

violation of his federal constitutional rights. Therefore, this case must be summarily

dismissed pursuant to 28 U.S.C. ' 1915A(b), and Plaintiff=s application for leave to proceed




                                                8
       Case0:10-cv-04218-ADM-JJG
      CASE  3:19-cv-04110-RS Document 32-1 4Filed
                                 Document         12/18/19
                                               Filed 11/03/10Page 44 9ofof7010
                                                               Page



in forma pauperis, (see n. 2, supra), must be denied. See 28 U.S.C. ' 1915(e)(2)(B)(ii).

       Notwithstanding the dismissal of this action, Plaintiff will remain liable for the unpaid

balance of the $350.00 filing fee for this case.2 To date, he has not paid anything, so he

still owes the full $350.00. Prison officials will have to deduct that amount from Plaintiff=s

institutional trust account, and pay it to the Clerk of Court, in the manner prescribed by

28 U.S.C. ' 1915(b)(2). Finally, because Plaintiff has failed to plead an actionable claim for

relief, the dismissal of this action should count as a Astrike@ against him for purposes of

28 U.S.C. ' 1915(g).

IV. RECOMMENDATION

       Based upon the above, and upon all the files, records, and proceedings herein,

       IT IS RECOMMENDED that:

       1. Plaintiff=s application to proceed in forma pauperis, (Docket No. 2), be DENIED;

       2. This action be SUMMARILY DISMISSED pursuant to 28 U.S.C. ' 1915A(b)(1);

       3. Plaintiff be required to pay the unpaid balance of the Court filing fee, namely the
          full $350.00, in accordance with 28 U.S.C. ' 1915(b)(2); and




       2
          Under the PLRA, prisoners may be excused from pre-paying the full amount of the
applicable filing fee before filing an action. However, 28 U.S.C. ' 1915(b) clearly states that
prisoners Ashall be required to pay the full amount of the filing fee.@ In other words,
prisoners are permitted to file actions without paying the full filing fee in advance, but they
still remain liable for the fee. Ashley v. Dilworth, 147 F.3d 715, 716 (8th Cir. 1998) (A[t]he
purpose of the [PLRA] was to require all prisoner-litigants to pay filing fees in full, with the
only issue being whether the inmate pays the entire filing fee at the initiation of the
proceeding or in installments over a period of time@). Nothing in the PLRA suggests that
the dismissal of a prisoner=s action would extinguish the ultimate obligation to pay the filing
fee. See In re Tyler, 110 F.3d 528, 529-30 (8th Cir. 1997) (Athe PLRA makes prisoners
responsible for their filing fees the moment the prisoner brings a civil action or files an
appeal@).




                                               9
      Case0:10-cv-04218-ADM-JJG
     CASE  3:19-cv-04110-RS Document 32-1 4Filed
                                Document         12/18/19
                                             Filed 11/03/10Page
                                                            Page4510
                                                                   of of
                                                                      7010




       4. For purposes of 28 U.S.C. ' 1915(g), this action be dismissed Aon the grounds
          that it is frivolous, malicious, or fails to state a claim on which relief may be
          granted.@


Dated: November 3, 2010                    s/ Jeanne J. Graham
                                          JEANNE J. GRAHAM
                                          United States Magistrate Judge



                                         NOTICE

Pursuant to D. Minn. LR 72.2(b), any party may object to this Report and Recommendation
by filing and serving specific, written objections by November 19, 2010. A party may
respond to the objections within ten days after service thereof. Any objections or
responses filed under this rule shall not exceed 3,500 words. A District Judge shall make a
de novo determination of those portions to which objection is made. Failure to comply with
this procedure shall operate as a forfeiture of the objecting party=s right to seek review in
the United States Court of Appeals for the Eighth Circuit.




                                             10
Case 3:19-cv-04110-RS Document 32-1 Filed 12/18/19 Page 46 of 70




        EXHIBIT H
       Case 3:19-cv-04110-RS
      CASE                   Document
            0:10-cv-04218-ADM-JJG     32-1 Filed
                                  Document       12/18/19
                                           8 Filed         Page
                                                    12/30/10    47 of
                                                             Page     702
                                                                   1 of



                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



ANTHONY ALLEN OLIVER,
                                                     Civil No. 10-4218 (ADM/JJG)
                    Plaintiff,

      v.
                                                     ORDER ON REPORT AND
COUNTY OF ISANTI, RUSSELL MONSON,                      RECOMMENDATION
CHRIS CAULK, JOHN DOE 1, JOHN DOE 2,
JOHN DOE 3, THOMAS WEDES, CITY OF
CAMBRIDGE, VERN JOHNSON, JOHN DOE
4, RETAILER=S PROTECTION
ASSOCIATION, JANE DOE 1, MENARD=S
INC., TOM, JOHN DOE 5, JANE DOE 2,
JOHN DOE 6, JOHN DOE 7, SUPER
AMERICA GAS INC, JANE DOE 3, JANE
DOE 4, MINNCO CREDIT UNION, JAN, and
BECKY,

                    Defendants.



      The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have

been filed to that Report and Recommendation in the time period permitted.

      Based upon the Report and Recommendation of the Magistrate Judge, and

all the files, records and proceedings herein,

      IT IS HEREBY ORDERED that:

      1. Plaintiff=s application to proceed in forma pauperis, (Docket No. 2), is DENIED;

      2. This action is SUMMARILY DISMISSED pursuant to 28 U.S.C. ' 1915A(b)(1);

      3. Plaintiff is required to pay the unpaid balance of the Court filing fee, namely the
         full $350.00, in accordance with 28 U.S.C. ' 1915(b)(2); and
      Case 3:19-cv-04110-RS
     CASE                   Document
           0:10-cv-04218-ADM-JJG     32-1 Filed
                                 Document       12/18/19
                                          8 Filed         Page
                                                   12/30/10    48 of
                                                            Page     702
                                                                  2 of



     4. For purposes of 28 U.S.C. ' 1915(g), this action is dismissed Aon the grounds
        that it is frivolous, malicious, or fails to state a claim on which relief may be
        granted.@


     LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: December 30, 2010               s/Ann D. Montgomery

                                       ANN D. MONTGOMERY
                                       United States District Judge




                                          2
Case 3:19-cv-04110-RS Document 32-1 Filed 12/18/19 Page 49 of 70




          EXHIBIT I
      Case
     Case   3:19-cv-04110-RS Document
          4:10-cv-00158-JMR-PSOT      32-1 Filed
                                  Document       12/18/19
                                           22 Filed        PagePage
                                                     07/19/10   50 of170
                                                                       of 5



 1                                                                                           MDR

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Anthony Oliver,                           )   No. CV 10-158-TUC-JMR
                                                )
10               Plaintiff,                     )   ORDER
                                                )
11    vs.                                       )
                                                )
12    Reays Ranch Investors, et al.,            )
                                                )
13               Defendants.                    )
                                                )
14
15           On March 15, 2010, Plaintiff Anthony Oliver, who is confined in the California
16    Department of Corrections and Rehabilitation’s California Correctional Institution in
17    Tehachapi, California, filed a pro se civil rights Complaint and an “Application to Proceed
18    in District Court without Prepaying Fees or Costs.” In a March 24, 2010 Order, the Court
19    denied without prejudice the Application to Proceed because it was not filed on a court-
20    approved form and was incomplete, and dismissed the Complaint because Plaintiff had not
21    filed it on a court-approved form. Plaintiff was given 30 days to file an Application to
22    Proceed In Forma Pauperis on a court-approved form and 30 days to file an amended
23    complaint on a court-approved form.
24           On April 23, 2010, Plaintiff filed, among other things, a First Amended Complaint and
25    an Application to Proceed In Forma Pauperis. In a June 2, 2010 Order, the Court, among
26    other things, granted Plaintiff’s Application to Proceed and dismissed Plaintiff’s First
27    Amended Complaint because Plaintiff had failed to state a claim upon which relief could be
28
      Case
     Case   3:19-cv-04110-RS Document
          4:10-cv-00158-JMR-PSOT      32-1 Filed
                                  Document       12/18/19
                                           22 Filed        PagePage
                                                     07/19/10   51 of270
                                                                       of 5



 1    granted. Plaintiff was given 30 days to file a second amended complaint that cured the
 2    deficiencies identified in the Order.
 3           On June 28, 2010, Plaintiff filed a Second Amended Complaint (Doc. 21). The
 4    Second Amended Complaint and this action are dismissed.
 5    I.     Statutory Screening of Prisoner Complaints
 6           The Court is required to screen complaints brought by prisoners seeking relief against
 7    a governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.
 8    § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised
 9    claims that are legally frivolous or malicious, that fail to state a claim upon which relief may
10    be granted, or that seek monetary relief from a defendant who is immune from such relief.
11    28 U.S.C. § 1915A(b)(1), (2).
12           A pleading must contain a “short and plain statement of the claim showing that the
13    pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does not
14    demand detailed factual allegations, “it demands more than an unadorned, the-defendant-
15    unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009).
16    “Threadbare recitals of the elements of a cause of action, supported by mere conclusory
17    statements, do not suffice.” Id.
18           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
19    claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
20    550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
21    that allows the court to draw the reasonable inference that the defendant is liable for the
22    misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
23    relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
24    experience and common sense.” Id. at 1950. Thus, although a plaintiff’s specific factual
25    allegations may be consistent with a constitutional claim, a court must assess whether there
26    are other “more likely explanations” for a defendant’s conduct. Id. at 1951.
27    ....
28    ....
                                                     -2-
      Case
     Case   3:19-cv-04110-RS Document
          4:10-cv-00158-JMR-PSOT      32-1 Filed
                                  Document       12/18/19
                                           22 Filed        PagePage
                                                     07/19/10   52 of370
                                                                       of 5



 1    II.      Second Amended Complaint
 2             In his three-count Second Amended Complaint, Plaintiff sues the following
 3    Defendants: Reays Ranch Investors, Chief Executive Officer/Owner Gordon Reay, Chief
 4    Operations Officer/Part Owner Tracy Collette, and Part Owner/ Security Department Rod
 5    Herbert.
 6             In Count One, Plaintiff alleges a violation of his Fourteenth Amendment rights to due
 7    process and equal protection based on “malicious prosecution.” He claims that he was
 8    employed by Defendant Reays Ranch Investors as a gas station cashier, that he was arrested
 9    by the Tucson Police Department pursuant to a citizen’s arrest complaint by Defendant Reays
10    Ranch Investors because “corporate” believed he had been stealing money from his cash
11    register, but that the criminal cases were eventually dismissed for a lack of evidence.
12             In Count Two, Plaintiff contends that Defendants deprived him of his Sixth
13    Amendment right to confront witnesses because Defendant Reays Ranch Investors told
14    Plaintiff, his attorney, the prosecutor, and the trial court, during the course of the criminal
15    cases, that the witnesses were unavailable. Plaintiff claims that Defendant Reays Ranch
16    Investors would not allow Plaintiff or his attorney to interview the witnesses and only
17    provided their first names. Plaintiff also asserts that Defendant Reays Ranch Investors
18    eventually recanted its story after Defendants Reays, Collette, and Herbert acknowledged
19    that one of the witnesses actually stole the money.
20             In Count Three, Plaintiff alleges that Defendants violated his Fifth Amendment right
21    to due process because they signed a citizen’s arrest complaint stating that Plaintiff had
22    stolen money and that they had substantial evidence to support their allegation.
23             In his Request for Relief, Plaintiff seeks monetary damages and his attorney’s fees and
24    costs.
25    III.     Failure to State a Claim
26             “Like the state-action requirement of the Fourteenth Amendment, the under-color-of-
27    state-law element of § 1983 excludes from its reach ‘merely private conduct, no matter how
28    discriminatory or wrongful.’” American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50

                                                    -3-
      Case
     Case   3:19-cv-04110-RS Document
          4:10-cv-00158-JMR-PSOT      32-1 Filed
                                  Document       12/18/19
                                           22 Filed        PagePage
                                                     07/19/10   53 of470
                                                                       of 5



 1    (1999) (quoting Blum v. Yaretsky, 457 U.S. 991, 1002 (1982)). “[S]tate action requires both
 2    an alleged constitutional deprivation ‘caused by the exercise of some right or privilege
 3    created by the State or by a rule of conduct imposed by the State or by a person for whom
 4    the State is responsible,’ and that ‘the party charged with the deprivation must be a person
 5    who may fairly be said to be a state actor.’” Id. (quoting Lugar v. Edmondson Oil Co., 457
 6    U.S. 922, 937 (1982)). Defendants are private parties, not state actors.
 7           Alternatively, private parties who are jointly engaged with state officials in the
 8    challenged action are acting under color of law. Collins v. Womancare, 878 F.2d 1145, 1154
 9    (9th Cir. 1989). But “merely complaining to the police does not convert a private party into
10    a state actor. Nor is execution by a private party of a sworn complaint which forms the basis
11    of an arrest enough to convert the private party’s acts into state action” Id. at 1155 (citations
12    omitted). Additionally, a “police officer’s issuance of citations based on the citizen’s arrests
13    does not constitute joint action.” Id. at 1156. Defendants are private parties. Their citizen’s
14    arrest complaints and interactions with the police are insufficient to convert their private
15    actions into state action.
16           Plaintiff has failed to state a claim in his Second Amended Complaint. The Second
17    Amended Complaint is dismissed.
18    IV.    Dismissal without Leave to Amend
19           Because Plaintiff has failed to state a claim in his Second Amended Complaint, his
20    Second Amended Complaint is dismissed. “Leave to amend need not be given if a
21    complaint, as amended, is subject to dismissal.” Moore v. Kayport Package Express, Inc.,
22    885 F.2d 531, 538 (9th Cir. 1989). The Court’s discretion to deny leave to amend is
23    particularly broad where Plaintiff has previously been permitted to amend his complaint.
24    Sisseton-Wahpeton Sioux Tribe v. United States, 90 F.3d 351, 355 (9th Cir. 1996). Repeated
25    failure to cure deficiencies is one of the factors to be considered in deciding whether justice
26    requires granting leave to amend. Moore, 885 F.2d at 538.
27           Plaintiff has made multiple efforts at crafting a viable complaint and appears unable
28    to do so despite specific instructions from the Court.          The Court finds that further

                                                    -4-
      Case
     Case   3:19-cv-04110-RS Document
          4:10-cv-00158-JMR-PSOT      32-1 Filed
                                  Document       12/18/19
                                           22 Filed        PagePage
                                                     07/19/10   54 of570
                                                                       of 5



 1    opportunities to amend would be futile. Therefore, the Court, in its discretion, will dismiss
 2    Plaintiff’s Second Amended Complaint without leave to amend.
 3    IT IS ORDERED:
 4           (1)    Plaintiff’s Second Amended Complaint (Doc. 21) and this action are dismissed
 5    for failure to state a claim, and the Clerk of Court must enter judgment accordingly.
 6           (2)    The Clerk of Court must make an entry on the docket stating that the dismissal
 7    for failure to state a claim may count as a “strike” under 28 U.S.C. § 1915(g).
 8           (3)    The docket shall reflect that the Court certifies, pursuant to 28 U.S.C.
 9    § 1915(a)(3) and Federal Rules of Appellate Procedure 24(a)(3)(A), that any appeal of this
10    decision would not be taken in good faith.
11           DATED this 16th day of July, 2010.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -5-
Case 3:19-cv-04110-RS Document 32-1 Filed 12/18/19 Page 55 of 70




          EXHIBIT J
      Case
     Case   3:19-cv-04110-RS Document
          4:10-cv-00169-JMR-PSOT      32-1 Filed
                                  Document       12/18/19
                                           17 Filed        PagePage
                                                     06/08/10   56 of170
                                                                       of 5



 1                                                                                            MDR

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Anthony Oliver,                           )    No. CV 10-169-TUC-JMR
                                                )
10               Plaintiff,                     )    ORDER
                                                )
11    vs.                                       )
                                                )
12    Donald Sloane, et al.,                    )
                                                )
13               Defendants.                    )
                                                )
14
15           On March 24, 2010, Plaintiff Anthony Oliver, who is confined in the California
16    Department of Corrections and Rehabilitation’s California Correctional Institution in
17    Tehachapi, California, filed a pro se civil rights Complaint and an “Application to Proceed
18    in District Court without Prepaying Fees or Costs.” In a March 29, 2010 Order, the Court
19    denied without prejudice the Application to Proceed because it was not filed on a court-
20    approved form and was incomplete, and dismissed the Complaint because Plaintiff had not
21    filed it on a court-approved form. The Court gave Plaintiff 30 days to file an Application to
22    Proceed In Forma Pauperis on a court-approved form and 30 days to file an amended
23    complaint on a court-approved form.
24           On April 23, 2010, Plaintiff filed a First Amended Complaint and an Application to
25    Proceed In Forma Pauperis. In an April 28, 2010 Order, the Court granted the Application
26    to Proceed and dismissed without prejudice the First Amended Complaint. The Court gave
27    Plaintiff 30 days to file a Second Amended Complaint that cured the deficiencies identified
28    in the Order.
      Case
     Case   3:19-cv-04110-RS Document
          4:10-cv-00169-JMR-PSOT      32-1 Filed
                                  Document       12/18/19
                                           17 Filed        PagePage
                                                     06/08/10   57 of270
                                                                       of 5



 1           On May 28, 2010, Plaintiff filed a Second Amended Complaint (Doc. #15). The
 2    Court will dismiss the Second Amended Complaint and this action.
 3    I.     Statutory Screening of Prisoner Complaints
 4           The Court is required to screen complaints brought by prisoners seeking relief against
 5    a governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.
 6    § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised
 7    claims that are legally frivolous or malicious, that fail to state a claim upon which relief may
 8    be granted, or that seek monetary relief from a defendant who is immune from such relief.
 9    28 U.S.C. § 1915A(b)(1), (2).
10           A pleading must contain a “short and plain statement of the claim showing that the
11    pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does not
12    demand detailed factual allegations, “it demands more than an unadorned, the-defendant-
13    unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009).
14    “Threadbare recitals of the elements of a cause of action, supported by mere conclusory
15    statements, do not suffice.” Id.
16           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
17    claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
18    550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
19    that allows the court to draw the reasonable inference that the defendant is liable for the
20    misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
21    relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
22    experience and common sense.” Id. at 1950. Thus, although a plaintiff’s specific factual
23    allegations may be consistent with a constitutional claim, a court must assess whether there
24    are other “more likely explanations” for a defendant’s conduct. Id. at 1951.
25    II.    Second Amended Complaint
26           In his three-count Second Amended Complaint, Plaintiff sues the following
27    Defendants at Millers Surplus: Owner/Chief Executive Officer Donald Sloane and Assistant
28    Managers James Clay, Michelle Davis, and Trevor Busby.
                                                     -2-
      Case
     Case   3:19-cv-04110-RS Document
          4:10-cv-00169-JMR-PSOT      32-1 Filed
                                  Document       12/18/19
                                           17 Filed        PagePage
                                                     06/08/10   58 of370
                                                                       of 5



 1           In Count One, Plaintiff alleges a violation of his Fourth Amendment rights. He asserts
 2    that he was employed at Millers Surplus and had consented to a background check,
 3    Defendants Clay and Busby discovered that Plaintiff had an outstanding felony warrant,
 4    Defendant Sloane had Defendant Davis contact the police, and Defendants Sloane and Clay
 5    provided the police with a copy of the outstanding warrant. Plaintiff also states that he had
 6    placed a pair of handcuffs from the store into his pocket when attempting to thwart a
 7    shoplifter, but when Defendants Sloane and Clay discovered the handcuffs in Plaintiff’s
 8    pocket, they informed the police that they wanted to have Plaintiff placed ‘under citizens
 9    arrest.” Plaintiff was arrested, charged with shoplifting, and was extradited to California
10    based on the outstanding felony warrant. Plaintiff claims that Defendant Sloane spoke to the
11    media about the arrest and stated that Defendants had called the police and that “‘it was a
12    joint effort to arrest [Plaintiff].” Plaintiff contends that he left at the store two military
13    uniforms and a gym bag containing personal items, and that Defendants did not return the
14    personal belongings to Plaintiff or deliver them to the police.
15           In Count Two, Plaintiff asserts that his Fifth Amendment rights were violated. He
16    claims Defendant Davis took his personal belongings, photographed them, put Plaintiff’s
17    valuables in box, posted photocopies of Plaintiff’s driver’s license and Social Security card
18    in the store window, and threw Plaintiff’s gym bag into the trash. Plaintiff contends that
19    Defendant Sloane sold Plaintiff’s uniforms, Defendants Clay and Busby took his wallet, and
20    his debit card was used while he was in police custody. Plaintiff alleges that he requested
21    Defendant Sloane compensate him for his personal belongings, but Defendant Sloane
22    refused.
23           In Count Three, Plaintiff alleges a violation of his Fourteenth Amendment rights to
24    due process and equal protection. Plaintiff contends that because Defendants signed criminal
25    citizen’s arrest complaints and the police arrested Plaintiff, Defendants acted together with
26    the police to have him arrested and, therefore, were acting under color of state law to deprive
27    him of his liberty and property. Plaintiff also asserts that Defendant Sloane “acted under
28    color of state law and worked with the police to have [Plaintiff] arrested, [Defendant Sloane]

                                                   -3-
      Case
     Case   3:19-cv-04110-RS Document
          4:10-cv-00169-JMR-PSOT      32-1 Filed
                                  Document       12/18/19
                                           17 Filed        PagePage
                                                     06/08/10   59 of470
                                                                       of 5



 1    violated my due process clause and rights to equal protection. [Defendant Sloane] later sold
 2    [Plaintiff’s] uniforms in his store and denied [Plaintiff his] right to get [his] property back.”
 3    Plaintiff claims that once the police allowed Defendants to sign the citizen’s arrest
 4    complaints and Plaintiff was charged with shoplifting, “all parties were jointly engaged and
 5    acted under color of state law.”
 6             In his Request for Relief, Plaintiff seeks monetary damages and his attorney’s fees and
 7    costs.
 8    III.     Failure to State a Claim
 9             “Like the state-action requirement of the Fourteenth Amendment, the under-color-of-
10    state-law element of § 1983 excludes from its reach ‘merely private conduct, no matter how
11    discriminatory or wrongful.’” American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50
12    (1999) (quoting Blum v. Yaretsky, 457 U.S. 991, 1002 (1982)). “[S]tate action requires both
13    an alleged constitutional deprivation ‘caused by the exercise of some right or privilege
14    created by the State or by a rule of conduct imposed by the State or by a person for whom
15    the State is responsible,’ and that ‘the party charged with the deprivation must be a person
16    who may fairly be said to be a state actor.’” Id. (quoting Lugar v. Edmondson Oil Co., 457
17    U.S. 922, 937 (1982)). Defendants are private parties, not state actors.
18             Alternatively, private parties who are jointly engaged with state officials in the
19    challenged action are acting under color of law. Collins v. Womancare, 878 F.2d 1145, 1154
20    (9th Cir. 1989). But “merely complaining to the police does not convert a private party into
21    a state actor. Nor is execution by a private party of a sworn complaint which forms the basis
22    of an arrest enough to convert the private party’s acts into state action” Id. at 1155 (citations
23    omitted). Additionally, a “police officer’s issuance of citations based on the citizen’s arrests
24    does not constitute joint action.” Id. at 1156. Defendants are private parties. Their citizen’s
25    arrest complaints and interactions with the police are insufficient to convert their private
26    actions into state action.
27             Plaintiff has failed to state a claim in his Second Amended Complaint. The Court will
28    dismiss the Second Amended Complaint.

                                                    -4-
      Case
     Case   3:19-cv-04110-RS Document
          4:10-cv-00169-JMR-PSOT      32-1 Filed
                                  Document       12/18/19
                                           17 Filed        PagePage
                                                     06/08/10   60 of570
                                                                       of 5



 1    IV.    Dismissal without Leave to Amend
 2           “Leave to amend need not be given if a complaint, as amended, is subject to
 3    dismissal.” Moore v. Kayport Package Express, Inc., 885 F.2d 531, 538 (9th Cir. 1989). The
 4    Court’s discretion to deny leave to amend is particularly broad where Plaintiff has previously
 5    been permitted to amend his complaint. Sisseton-Wahpeton Sioux Tribe v. United States,
 6    90 F.3d 351, 355 (9th Cir. 1996). Repeated failure to cure deficiencies is one of the factors
 7    to be considered in deciding whether justice requires granting leave to amend. Moore, 885
 8    F.2d at 538.
 9           Plaintiff has made multiple efforts at crafting a viable complaint and appears unable
10    to do so despite specific instructions from the Court.        The Court finds that further
11    opportunities to amend would be futile. Therefore, the Court, in its discretion, will dismiss
12    Plaintiff’s Second Amended Complaint without leave to amend.
13    IT IS ORDERED:
14           (1)     Plaintiff’s Second Amended Complaint (Doc. #15) and this action are
15    dismissed for failure to state a claim, and the Clerk of Court must enter judgment
16    accordingly.
17           (2)     The Clerk of Court must make an entry on the docket stating that the dismissal
18    for failure to state a claim may count as a “strike” under 28 U.S.C. § 1915(g).
19           (3)     The docket shall reflect that the Court certifies, pursuant to 28 U.S.C.
20    § 1915(a)(3) and Federal Rules of Appellate Procedure 24(a)(3)(A), that any appeal of this
21    decision would not be taken in good faith.
22                                 DATED this 4th day of June, 2010.
23
24
25
26
27
28

                                                   -5-
Case 3:19-cv-04110-RS Document 32-1 Filed 12/18/19 Page 61 of 70




        EXHIBIT K
       Case 3:19-cv-04110-RS Document
Case 3:09-cv-02505-BEN-POR    Document19
                                       32-1   Filed
                                          Filed     12/18/19
                                                 05/11/10    Page 62 ofPage
                                                           PageID.192   70 1 of 9
       Case 3:19-cv-04110-RS Document
Case 3:09-cv-02505-BEN-POR    Document19
                                       32-1   Filed
                                          Filed     12/18/19
                                                 05/11/10    Page 63 ofPage
                                                           PageID.193   70 2 of 9
       Case 3:19-cv-04110-RS Document
Case 3:09-cv-02505-BEN-POR    Document19
                                       32-1   Filed
                                          Filed     12/18/19
                                                 05/11/10    Page 64 ofPage
                                                           PageID.194   70 3 of 9
       Case 3:19-cv-04110-RS Document
Case 3:09-cv-02505-BEN-POR    Document19
                                       32-1   Filed
                                          Filed     12/18/19
                                                 05/11/10    Page 65 ofPage
                                                           PageID.195   70 4 of 9
       Case 3:19-cv-04110-RS Document
Case 3:09-cv-02505-BEN-POR    Document19
                                       32-1   Filed
                                          Filed     12/18/19
                                                 05/11/10    Page 66 ofPage
                                                           PageID.196   70 5 of 9
       Case 3:19-cv-04110-RS Document
Case 3:09-cv-02505-BEN-POR    Document19
                                       32-1   Filed
                                          Filed     12/18/19
                                                 05/11/10    Page 67 ofPage
                                                           PageID.197   70 6 of 9
       Case 3:19-cv-04110-RS Document
Case 3:09-cv-02505-BEN-POR    Document19
                                       32-1   Filed
                                          Filed     12/18/19
                                                 05/11/10    Page 68 ofPage
                                                           PageID.198   70 7 of 9
       Case 3:19-cv-04110-RS Document
Case 3:09-cv-02505-BEN-POR    Document19
                                       32-1   Filed
                                          Filed     12/18/19
                                                 05/11/10    Page 69 ofPage
                                                           PageID.199   70 8 of 9
       Case 3:19-cv-04110-RS Document
Case 3:09-cv-02505-BEN-POR    Document19
                                       32-1   Filed
                                          Filed     12/18/19
                                                 05/11/10    Page 70 ofPage
                                                           PageID.200   70 9 of 9
